Citation Nr: 0637284	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of total left hip replacement from September 1, 
2002.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of total right hip replacement from May 1, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO increased 
the assigned rating for the left hip disability from 20 
percent to: (1) 30 percent effective from May 11, 2000, to 
July 15, 2001; (2) 100 percent effective from July 16, 2001, 
to August 31, 2002; and (3) 30 percent effective from 
September 1, 2002.  

The RO also increased the assigned rating for the right hip 
disability from 20 percent to: (1) 30 percent effective from 
May 11, 2000, to March 6, 2001; (2) 100 percent effective 
from March 7, 2001, to April 30, 2002; and (3) 30 percent 
effective from May 1, 2002.  

The veteran perfected an appeal with respect to the 
assignment of the 30 percent ratings effective from September 
1, 2002, and May 1, 2002, for the left and right hip 
disabilities, respectively.  In his notice of disagreement, 
he stated that he objected to the decision to reduce the 
respective ratings from 100 percent to 30 percent.  

As previously discussed by the Board in its September 2005 
remand, this case does not involve a reduction as 
contemplated under 38 C.F.R. § 3.105(e) and § 3.344(c).  In 
the March 2002 rating decision, the RO assigned the 
respective 100 percent ratings pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5054, which provides for a 100 percent rating 
for one year following implantation of a prosthesis (hip 
replacement).  The respective 100 percent ratings were 
assigned for periods following left and right hip replacement 
surgery, pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5054 
(2006).  

At the end of the one-year period, ratings are assigned on 
the basis of the severity of residuals, and under Diagnostic 
Code 5054, require a minimum rating of 30 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5054.  Therefore, the 
appropriate issues are as addressed by the RO, and stated 
above on page one.  Also, the veteran appealed the respective 
30 percent ratings assigned--claiming an increase--only as to 
the period following the 100 percent rating.  For each hip 
disability, the period for which the 100 percent rating is 
assigned, and the period prior to that, are not at issue.  

In September 2005, the Board remanded the case for medical 
records and examination of the veteran.  In October 2005, 
pursuant to the Board remand, the Appeals Management Center 
(AMC) asked the veteran to identify any pertinent medical 
records that VA might not already have.  He did not respond 
to the request.  VA clinical records were added to the file.  
The veteran did report for a VA examination in December 2005.  
Without anything further from the veteran, it appears that 
all possible development has been accomplished.  The Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  From September 1, 2002, the service-connected residuals 
of total left hip replacement have been manifested by slight 
intoeing on the left, flexion to 100 degrees, with pain 
starting at 80 degrees, extension to 20 degrees with no pain, 
abduction to 35 degrees and adduction to 10 degrees with no 
pain, external rotation to 50 degrees and internal rotation 
to 20 degrees, with pain starting at 15 degrees.  There was 
no demonstrable weakness.  The residuals did not approximate 
the moderately severe level.  

2.  From May 1, 2002, the service-connected residuals of 
total right hip replacement have been manifested by flexion 
to 110 degrees, with pain starting at 90 degrees, extension 
to 20 degrees, abduction to 40 degrees and adduction to 20 
degrees with no pain, external rotation to 50 degrees and 
internal rotation to 25 degrees, with no pain.  There was no 
demonstrable weakness.  The residuals did not approximate the 
moderately severe level.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of total left hip replacement from September 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5054 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of total right hip replacement from May 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5054 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the representative's request for a 
remand.  Further delay is not necessary because the recent VA 
examination provides sufficient information to accurately 
rate the disability.  The Board did ask the examiner to 
comment on the opinion contained in the June 2005 statement 
VA by a VA physician that the pain may be due to pulling from 
scar tissue or possibly a cyst in the acetabulum.  While this 
information might have been helpful it was not necessary 
because the rating does not depend on determining the exact 
cause or mechanism of the disability.  Rather, the rating 
depends on the limitations that result from the disability 
and the examiner provided a sufficient description of the 
resultant limitations.  The Board also asked the examiner to 
comment as to whether residual weakness, pain or limitation 
of motion is sufficient to be characterized as (i) moderately 
severe or (ii) markedly severe.  The examiner did not express 
an opinion as to whether the disability fit in these rating 
categories, but he did provide more than enough information 
on residual weakness, pain, and limitation of motion for the 
Board to determine whether the disability fits in these 
rating categories.  Since the examination report provides 
ample information to decide the appeal, the Board proceeds 
without the further delay of another remand.  

Duties to Notify and Assist

The veteran completed his active service in January 1996 and 
promptly filed a claim for his hip disabilities.  Service 
connection was granted by a January 1997 rating decision 
which assigned a 20 percent evaluation for each hip.  The 
veteran appealed the rating.  During the course of the 
appeal, the Veterans Claims Assistance Act of 2000 (herein 
"VCAA") became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The veteran also had total 
replacements of both hips.  In correspondence dated in May 
2003, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for an increased rating; what 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed at that time to submit 
any evidence in his possession that pertained to his claims.  
Although this notice was delivered after the initial rating, 
the AOJ subsequently readjudicated each based on all the 
evidence, without taint from prior adjudications.  Most 
recently, the AMC sent the veteran VCAA complying notice in 
January 2006, prior to readjudication in April 2006.  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

Notice as to disability ratings and effective dates was sent 
to the veteran in April 2006.  However, in view of the denial 
herein, notice issues as to disability ratings and effective 
dates are moot, and there can be no failure to notify 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available medical records have been associated with the 
claims file.  The identified and available post-service 
treatment records have been secured.  The veteran testified 
of private chiropractic and massage therapy.  The AMC asked 
him for releases to get these records but he did not respond.  
It appears that all available records have been obtained.  
The veteran has been medically evaluated in conjunction with 
his claims, and all required medical opinions have been 
sought.  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A joint disability is usually rated on whether the limitation 
of motion falls in one of three ranges.  For example, a 
malunion of the femur would be rated as 10 percent disabling 
with a slight hip disability, 20 percent disabling with a 
moderate hip disability and 30 percent with a marked hip 
disability.  38 C.F.R. § 4.71a, Code 5255 (2006).  The rating 
criteria for a prosthetic hip replacement provide higher 
evaluations with a minimum rating of 30 percent, which would 
be equal to a marked hip disability.  The next higher rating 
provides a 50 percent evaluation for moderately severe 
residuals of weakness, pain, or limitation of motion.  A 70 
percent evaluation can be assigned for markedly severe 
residual weakness, pain, or limitation of motion.  A 90 
percent rating can be assigned if there is painful motion or 
weakness such as to require the use of crutches.  38 C.F.R. 
§ 4.71a, Code 5054 (2006).  It is important to this case to 
note that even the minimum rating of 30 percent contemplates 
significant residual disability.  So, having some weakness, 
pain, or limitation of motion does not automatically qualify 
for a higher rating.  The higher ratings require different 
levels of severe disability, moderately severe, markedly 
severe, or more.  With this in mind, the Board has reviewed 
the record.  

Discussion

As noted above, the veteran testified at his June 2005 Board 
hearing that chiropractic treatment and massage therapy 
helped, but he did not complete the releases so VA could get 
those records.  The VA clinical records have been reviewed 
and reflect frequent complaints of hip pain, without 
sufficient information to rate the disability, so they will 
not be set forth in detail.  

The record shows a private physician did total replacements 
of both hips, with prostheses.  The right hip was done in 
March 2001.  Follow up X-ray studies of the right hip showed 
the acetabular and femoral components to be in gross 
satisfactory position.  The X-rays also suggested a 
subchondral cyst in the acetabular region.  The left total 
hip replacement was done in July 2001.  The rating schedule 
provided a 100 percent rating for the year following 
implantation of prosthesis.  38 C.F.R. § 4.71a, Code 5054 
(2006).  

The report of a February 2002 VA examination shows both hips 
had 90 degrees flexion, 0 degrees extension, 20 degrees 
internal and external rotation.  There was no quadriceps 
atrophy.  There was pain in the hip area on straight leg 
raising.  The diagnosis was residuals of capsulitis in both 
hips, post degenerative arthritis hip replacement.  

A VA clinical note, dated in March 2003, reviewed the 
veteran's surgical history.  Currently, he complained of a 
burning sensation in the left buttock when he sat down.  He 
said he felt something lock, and then had an effort to get 
up, with pain in the right groin and right hip.  He also 
complained that he walked toeing with the left leg.  The 
examiner acknowledged that he saw the veteran walk, mildly 
toeing a little bit to the left as compared to the right.  
Previous X-rays were reviewed and both hips were in good 
position and alignment, and looked to be well fixed in place.  
The doctor expressed the opinion that the veteran could do 
his activities of walking, but could not golf because of a 
foot injury.  

A VA orthopedic clinical record, dated in September 2003, 
reflects that that day, the veteran had an X-ray that showed 
the prostheses were in good position and alignment.  Some 
X-rays appeared to show a cyst in the upper part of the 
acetabulum, which could be somewhat painful.  The veteran 
said he had some pain there.  The doctor commented that the 
cyst was getting larger and larger and might require surgery.  
It was recommended that he try to swim.  The veteran said it 
felt like it tightens there and the doctor responded that 
scar tissue could cause the tightening he felt.  The doctor 
felt the veteran should try to keep swimming to see if he 
could stretch the tissues.  

Electromyogram and nerve conduction studies were done by VA 
in December 2004, in an effort to determine the cause of the 
veteran's pain.  The report indicates that there was no 
associated numbness, or loss of sensation.  The pain was 
worse when changing from sitting to standing positions.  It 
was noted that October 2004 X-rays demonstrated the 
prostheses to be in good alignment, bilaterally.  Examination 
showed no atrophy.  Lower extremity motor strength was 5/5.  
Straight leg raising was negative, bilaterally.  Testing 
showed the left tibial reflexes to be normal.  

In a statement dated in June 2005, the veteran's private 
chiropractor, T. A. M., D.C., reported that the veteran had 
intermittent treatment at his office.  He responded to care 
but continued to state he had problems with his hips, worse 
on the left.  

In June 2005, a VA physician wrote that the veteran had 
chronic pain, predominantly in the hips, worse on the left, 
and severe at times.  The source of the unremitting pain in 
the left hip remained elusive.  It was noted that one 
orthopedic physician expressed the opinion that the pain 
might be due to pulling from scar tissue or possibly a cyst 
in the acetabulum.  It was noted that attempts to reduce pain 
with treatment by a chiropractor and massage therapist had 
been helpful.  The veteran still had limited activities due 
to continued pain, bilaterally, worse on the left, with 
swimming, walking, climbing stairs and other normal daily 
activities.  

At his June 2005 Board hearing, the veteran and a friend 
provide sworn testimony.  The veteran reported that his hip 
pain was 8 on a scale to 10.  Exacerbation could raise pain 
on the left to 8 to 9, and on the right to 7 to 8.  He could 
walk halfway around a block and then it would start to hurt.  
Standing more than 20 minutes was bothersome.  If he bent 
over, his hip would lock.  In addition to other information 
provided at the hearing, the possible causes of his continued 
pain were discussed.   

The December 2005 VA X-rays revealed the total hip 
arthroplasties to be in place in near anatomic alignment.  No 
acute fracture or loosening was visualized.  

The report of the December 2005 VA orthopedic examination 
shows that the claims folder was reviewed.  The veteran's 
history was discussed.  The veteran presented with bilateral 
hip pain, mainly felt in the groin and lateral aspect of the 
hip.  The pain was worse on the left side.  He had 
intermittent flare-ups of pain caused by increased walking, 
squatting, stair climbing and bending.  At times, long 
driving also produced pain.  There was no radiation of pain 
along the lower extremities.  Sometimes the hip felt stiff 
with mild limitation of motion.  The veteran did not use an 
assistive device for walking.  The pain did not interfere 
with his activities of daily living or his work as a marina 
office manager.  There had been no incapacitating episodes in 
the last year.  The veteran took ibuprofen for pain when 
needed.  

On physical examination, the veteran was noted to walk 
without a limp, but with slight intoeing on the left.  His 
pelvis was level.  The Trendelenburg test was negative in 
either hip.  Examination of the hips showed no swelling or 
tenderness.  The range of right hip motion was flexion from 0 
to 110 degrees, with pain starting at 90 degrees.  Extension 
was from 0 to 20 degrees.  Abduction was from 0 to 40 degrees 
and adduction was from 0 to 20 degrees with no pain.  
External rotation was 50 degrees and internal rotation was 25 
degrees, with no pain.  The range of left hip motion was 
flexion from 0 to 100 degrees, with pain starting at 80 
degrees.  Extension was to 20 degrees with no pain.  
Abduction was 35 degrees and adduction was 10 degrees with no 
pain.  External rotation was 50 degrees and internal rotation 
was 20 degrees, with pain starting at 15 degrees.  The left 
hip felt tighter than the right with slightly more limitation 
of motion.  Muscle strength was 5/5 in both hips.  The X-ray 
studies were reviewed and the hip arthroplasties noted to be 
in near anatomical alignment.  The diagnosis was painful 
bilateral hip arthroplasties, left more than right.   

Conclusion

As noted above, the current 30 percent ratings contemplate a 
continuing amount of disability.  The next higher rating, 50 
percent, requires moderately severe residuals, particularly 
in the areas of weakness, pain or limitation of motion.  The 
objective evidence shows that the veteran's muscle strength 
has been consistently measured at 5/5, which is normal.  
There is no muscle atrophy.  There is no objective evidence 
of weakness.  As there is no medically demonstrable, 
objective evidence of weakness, the Board finds that the 
medical reports provide a preponderance of evidence which 
demonstrate that the veteran does not have weakness which 
would approximate a moderately severe hip disability.  

Turning to pain, the Board has considered the veteran's 
reports to his physicians and his hearing testimony.  
However, the record as a whole shows that the pain does not 
interfere with the veteran's work or his daily activities.  
On direct testing, the pain did not prevent hip movement to 
such a degree that the veteran could not sit or perform other 
activities.  

The veteran's range of hip motion was shown to be limited on 
examination.  However, these limits are well within the level 
of disability contemplated by the current 30 percent 
evaluation and do not approximate the limitations of motion 
which would be associated with a moderately severe, markedly 
severe or greater hip disability.  

The veteran may feel that his hip pain and other hip symptoms 
continue to be so severe that they warrant a higher rating, 
but the medical records and the objective findings of the 
trained medical professionals provide a more probative 
assessment of the extent of his service-connected disability.  
In this case, the medical records provide a preponderance of 
evidence which establishes that the service-connected hip 
disabilities do not approximate any applicable criteria for a 
higher rating.  38 C.F.R. § 4.7 (2006).  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  At no time since September 1, 
2002, have the residuals of total left hip replacement 
exceeded the criteria for a 30 percent rating.  At no time 
since May 1, 2002, have the residuals of total right hip 
replacement exceeded the criteria for a 30 percent rating.  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see supplemental statement of the case dated in 
April 2006), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 30 percent for residuals of total 
left hip replacement, from September 1, 2002, is denied.  

An evaluation in excess of 30 percent for residuals of total 
right hip replacement, from May 1, 2002, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


